SENTENCIA
I
Gladys de los A. Martínez Montañez nació el 20 de no-viembre de 1972. Era la segunda hija procreada en el ma-trimonio de Eugenio Figarella Picó y Gladys Montañez Miranda. Luego, el vínculo matrimonial quedó disúelto y Gladys de los A. permaneció bajo la custodia y patria po-testad de su madre. El 11 de julio de 1977 su madre con-trajo nupcias con Ramón Martínez Soria, por lo que este núcleo familiar pasó a estar integrado por las dos (2) hijas de Gladys Montañez y otra hija habida en dicho matrimonio.
El 30 de noviembre de 1989, cuando Gladys de los A. tenía diecisiete (17) años, Martínez Soria solicitó ante el *42entonces Tribunal Superior, Sala de San Juan, su adopción y la de su hermana mayor. Acompañó a su petición dos (2) declaraciones juradas, una propia y la otra del padre bio-lógico de las hermanas en la que expresaba su consenti-miento a la adopción. Luego de celebrar los trámites lega-les correspondientes, el Tribunal de Primera Instancia, convencido de lo beneficioso de la adopción, el 22 de enero de 1992, accedió y decretó con lugar la adopción a todos los efectos legales.
Gladys de los A. alcanzó la mayoría de edad el 20 de abril de 1994, dos (2) años y tres (3) meses después de decretadas las adopciones. A los cinco (5) meses y una (1) semana de haber cumplido los veintiún (21) años de edad, Gladys de los A. impugnó su adopción mediante moción al efecto ante el Tribunal de Primera Instancia (en adelante Instancia). Alegó que su padre adoptante la cuidó y crió desde temprana edad, por lo que estuvo bajo su control y el de su madre hasta que advino a la mayoridad, cuando se mudó del seno familiar. Tomó esa decisión porque alegada-mente desde que tenía trece (13) años su padre adoptivo Martínez Soria abusaba sexualmente de ella, por lo que no le interesaba llevar su apellido. El 16 de mayo de 1994, el tribunal de instancia emitió una orden en la que requería a Gladys de los A. que notificara su impugnación a la Procu-radora Especial de Relaciones de Familia, a la parte adop-tante y a su representante legal(1) Gladys de los A. solicitó reconsideración de esa orden, alegando que no tenía que notificar al padre adoptante y que, en todo caso, a quien tenía que informar era a la Procuradora, acción que ya había tomado. Surge que el abogado de Martínez Soria re-nunció a su representación legal, ya que las gestiones para localizar a la madre de la menor fueron infructuosas(2)
*43El 28 de junio, el tribunal de instancia le ordenó a la Procuradora que se expresara, y simultáneamente, vía re-consideración eximió a Gladys de los A. de notificar su impugnación. La Procuradora compareció el 3 de agosto oponiéndose a la impugnación de adopción, por entender que había transcurrido en exceso el término de dos (2) años para llevar esa acción; que dicho término era de caducidad y procedía la desestimación. Además, alegó que no procedía en derecho la reconsideración concedida por el tribunal, toda vez que se le estaba privando de su derecho al padre adoptante, sin que se le notificara ni proveyera la oportu-nidad de ser oído.
El 8 de agosto, el tribunal de instancia dejó sin efecto su orden previa que declaró con lugar la reconsideración y ordenó nuevamente que se notificara al padre adoptante, por ser parte indispensable. Gladys de los A. volvió a opo-nerse, señalando que ello convertiría el proceso en contencioso. Expuso que el término de dos (2) años no era de caducidad cuando se invoca contra menores de edad. Finalmente, el 12 de septiembre el tribunal de instancia denegó la solicitud para que se dejara sin efecto la resolu-ción de adopción dictada el 22 de enero de 1992, conclu-yendo que conforme al Art. 613E del Código de Enjucia-miento Civil, 32 L.P.R.A. see. 2697, transcurrido el período de dos (2) años, la adopción no puede ser atacada directa ni colateralmente en ningún procedimiento. Se solicitó recon-sideración, la cual fue acogida y se le concedió a la Procu-radora término para que se expresara. Esta funcionaría reafirmó su posición de que el padre adoptante tenía que ser notificado de las alegaciones en su contra.
Inconforme con el dictamen del tribunal de instancia, Gladys de los A. presentó recurso de revisión ante este Tribunal el 13 de octubre de 1994. Expedimos el recurso y mediante sentencia en el caso Martínez Soria v. Tribunal Superior, 139 D.P.R. 257 (1995), resolvimos que la resolu-ción recurrida había sido dictada sin jurisdicción, pues fal-*44taban partes cuya presencia resultaba indispensable para la correcta disposición del caso.
Devuelto el caso al tribunal de instancia, se notificó a las partes indispensables previamente omitidas y excluidas. El padre adoptante Martínez Soria compareció, y aunque negó las alegaciones de Gladys de los A., se allanó a su solicitud. El 19 de enero de 1996 se le anotó la rebeldía al padre biológico, quien nunca compareció, a pe-sar de ser notificado. La Procuradora volvió a comparecer reiterándose en su posición de que la acción había caducado. Indicó que, como política pública, la adopción debe ser inatacable, aun en los casos en que el menor adop-tado haya llegado a la mayoría de edad.
El tribunal de instancia, mediante Resolución de 26 de julio de 1996, dictaminó que la no caducidad de la acción fue un asunto resuelto implícitamente por este Tribunal, ante lo cual señaló vista evidenciaría para atender el re-clamo de Gladys de los A. La Procuradora solicitó reconsi-deración, alegando que esa afirmación no era cierta, ya que este Tribunal no se pronunció en lo referente a la caduci-dad ni sobre la acción impugnatoria. Se celebró la vista el 7 de agosto de 1996, y luego de las partes presentar sus res-pectivos memorandos, mediante Resolución de 29 de octu-bre de 1996, el tribunal de instancia resolvió que el tér-mino de caducidad de dos (2) años establecido por el Art. 613E del Código de Enjuiciamiento Civil, supra, para el caso de menores de edad, debe comenzar a transcurrir a partir de que éstos advengan a la mayoría de edad. La Procuradora acudió al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito), cuestionando esa determinación. El tribunal apelativo expidió el auto y con-cedió término a las partes recurridas para presentar sus alegatos en oposición. Subsiguientemente, el 17 de junio de 1997, dicho foro apelativo (Hons. Lady Alfonso de Cum-piano, José L. Miranda de Hostos y Miguel A. Giménez Muñoz, Jueces) dictó sentencia y revocó. Dictaminó la im-*45procedencia de la acción de impugnación, toda vez que ha-bía transcurrido el plazo señalado para instarla, por lo que procedía su desestimación por caducidad. Archivó en autos copia de su notificación el 19 de junio.
Insatisfecha, a solicitud de Gladys de los A. acordamos revisar.(3)
h — I I — I
En recta metodología adjudicativa discutiremos inicial-mente el último error señalado. Se argumenta que el Tribunal de Circuito incidió al determinar que hubo una vista evidenciaría en este caso el 7 de agosto de 1996, ya que ese día la Procuradora de Familia le pidió a la juez su suspen-sión, y las partes estuvieron contestes en no celebrarla sin que se resolviera el planteamiento de derecho sobre la caducidad.
En virtud de la decisión y del curso de acción que hoy adoptamos, el señalamiento es inconsecuente. No detecta-mos peijuicio alguno contra la peticionaria Gladys de los A., que el Tribunal de Circuito hubiese expresado que se celebró dicha vista evidenciaría.
El segundo señalamiento se refiere a que el Tribunal de *46Circuito erró al emitir su sentencia y luego se negó a pos-poner sus efectos en vista de que la representante legal de Gladys de los A. estaba de vacaciones fuera de Puerto Rico, y lo había notificado diligentemente mediante moción, con un (1) mes de antelación a la determinación judicial.
En efecto, los autos revelan que su representante legal presentó con tiempo una “Moción Informativa” en la que exponía el período de sus vacaciones, razón por la cual so-licitó que se paralizaran los procedimientos desde el 10 de junio al 10 de julio de 1997. Adujo que no podrá encargarse del caso.
En correcta juridicidad el Tribunal de Circuito hizo caso omiso y, en el ejercicio discrecional de su prerogativa judicial, entendió que no debía paralizar los procedimientos. En nuestra jurisdicción no existe un derecho absoluto del abogado a suspender trámites judiciales —ante instancia o foros apelativos— por vacaciones. Un sistema de adminis-trar justicia eficientemente no puede configurar semejante derecho. En circunstancias como las de autos, corresponde a los abogados adoptar las medidas conducentes —directa-mente o a través de otro togado— que le permitan descar-gar adecuadamente su responsabilidad, máxime cuando están eii juego términos jurisdiccionales.
Resolvemos, pues, que no erró el Tribunal de Circuito al negarse a dejar sin efecto la notificación de su sentencia, para reactivar el término jurisdiccional de una posible reconsideración. La diligencia de la representante legal de la peticionaria de anticipadamente expresar mediante mo-ción que se iba a ausentar del país por determinado pe-ríodo, aunque encomiable, no fue suficiente.
En torno al primer señalamiento, por distintos funda-mentos, resolvemos que en las circunstancias peculiares del caso, erró el Tribunal de Circuito al desestimar la causa de acción de Gladys de los A. Se revoca dicho dictamen y or-dena al Tribunal de Primera Instancia dilucidar en vista *47evidenciaría las alegaciones de Gladys de los A., y oportu-namente decretar el remedio correspondiente.
Lo pronunció y manda el Tribunal, y certifica la Secre-taria del Tribunal Supremo.
El Juez Asociado Señor Ne-gron García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri emitieron opinio-nes concurrentes separadas. Los Jueces Asociados Señores Rebollo López y Hernández Denton concurrieron con el resultado. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente. El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —

 Además, ordenó notificar a la Fiscalía de Distrito para encausar la acción criminal correspondiente.


 Dicha renuncia fue aceptada por el Tribunal de Primera Instancia.


 Discute los siguientes señalamientos:
"... Erró el Tribunal de Circuito de Apelaciones al desestimar la causa de acción de la parte aquí compareciente basado en que el término de caducidad del Art. 613E (SUPRA) le es de aplicación a la peticionaria y por ende, a los menores de edad adoptados y al determinar que ese término de 2 años va dirigido por mandato legis-lativo, [en lenguaje claro y sin lagunas], a todas las personas con interés en la im-pugnación de una adopción.
”... Erró el Tribunal de Circuito de Apelaciones en emitir una sentencia y pos-teriormente negarse a posponer los efectos de la misma cuando la representante legal de la parte perjudicada por esa sentencia estaba de vacaciones fuera de Puerto Rico y así lo había notificado responsablemente mediante moción con un mes de antelación a la determinación judicial.
"... Erró el Tribunal de Circuito de Apelaciones al determinar que hubo una vista evidenciaría en este caso el día 7 de agosto de 1996 ya que ese día la Honorable Procuradora de Familia le pidió a la juez la suspensión de la misma y las partes estuvimos contestes en no celebrar la vista sin que se resolviera el planteamiento de derecho sobre la caducidad o no de la acción.” (Énfasis suplido y corchetes en el original.) Solicitud de revisión, pág. 2.